Citation Nr: 1647434	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  04-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or being housebound prior to October 29, 2010. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to December 1971, and from August 1972 to September 1974.  She also served in the United States Navy Reserve from 1982 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Notice of the decision was mailed to the Veteran in September 2002.

In December 2010, this matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ was directed to schedule the Veteran for a hearing at her local VA office before a Veterans Law Judge; the Veteran had requested a Board hearing in her VA Form 9.  In light of the favorable decision, additional development to schedule the Veteran for a hearing before the Board is not warranted.  

The Board notes that entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) was granted from June 2, 1998 to October 28, 2010.  See the rating decision dated in August 2000 and July 2013.  Effective from October 29, 2010, a 100 percent schedular rating was assigned to the service-connected posttraumatic stress disorder (PTSD).  See the July 2013 rating decision.  The July 2013 rating decision also granted entitlement to special monthly compensation on the basis of housebound status due to having one service-connected disability rated at 100 percent and one or more remaining disabilities rated at 60 percent or more.  At that time, the Veteran had the following service-connected disabilities in addition to the PTSD: severe lumbosacral spondylosis (rated at 40 percent), migraine headaches (rated at 30 percent), tinnitus (rated at 10 percent), bilateral hearing loss (rated at zero percent), and lumbosacral scar (rated at zero percent).  

A July 2016 rating decision granted entitlement to special monthly compensation benefits on the basis that the evidence establishes that the Veteran needs regular aid and attendance due to the service-connected PTSD.  The RO indicated that entitlement is effective from October 29, 2010, the date the Veteran's service-connected PTSD was increased to 100 percent disabling which established that the Veteran met the schedular requirement for entitlement to this benefit.  The RO also indicated that this was also the date that the evidence first showed that a service-connected disability was of such severity to require the need regular aid and attendance.  The RO further noted that the Veteran's entitlement to special monthly compensation payable at the housebound rate which was established effective from October, 29, 2010, in the provisional rating decision dated July 9, 2013, and was made final by rating decision dated November 24, 2014, is discontinued based on the decision to grant entitlement to special monthly compensation based on the need for regular aid and attendance.  The RO found that due process was not required on VA's part prior to discontinuing entitlement to housebound benefits because aid and attendance is a higher benefit than housebound benefits and entitlement to aid and attendance is effective the same day that the housebound benefits were discontinued.  


FINDING OF FACT

It is as likely as not that prior to October 29, 2010, the Veteran's service-connected disabilities (including severe lumbosacral spondylosis, migraine headaches, and PTSD) precluded the Veteran from caring for some of her daily personal needs such as performing household chores such as laundry, cleaning, sweeping, or mopping, and precluded the Veteran from protecting herself from the hazards and dangers incident to her daily environment without the regular assistance of another person.   


CONCLUSION OF LAW

Affording the Veteran the benefit of doubt, prior to October 29, 2010, the criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

2.  Special Monthly Compensation Based Upon Aid and Attendance and Housebound Status. 

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: The inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance.  The inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular aid and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a). 

Review of the record shows that for the time period prior to October 29, 2010, service connection is in effect for PTSD (rated at 50 percent disabling), severe lumbosacral spondylosis (rated at 40 percent disabling), and migraine headaches (rated at 30 percent disabling).  The Veteran's combined total rating for the time period prior to October 29, 2010 was 80 percent.  

The Board finds that affording the Veteran the benefit of doubt, it is as likely as not that special monthly compensation is warranted prior to October 29, 2010 on the basis that the Veteran is so helpless as to need regular aid and attendance due to her service-connected disabilities. 

The VA aid and attendance examination report dated in November 2001 indicates that the Veteran reported having chronic pain consisting of back pain, neck pain, hip pain, and headaches.  It was noted that her nutrition was good and she walked with a cane or walker.  The report indicates that the Veteran was not confined to home due to disability.  The hours away from home were 2 to 3 hours per week and the purpose was medical appointment and church.  Her activities consisted of doctor visits.  Her mode of travel was medical van.  The examiner described the Veteran's restrictions for each lower extremity with particular reference to the extent of the limitation of motion, atrophy.  The examiner indicated that there was hand weakness and clumsiness in the upper extremities.  There was neck pain with limited motion.  There was lumbar back pain, right leg pain and sciatica; she had difficulty walking, bending, and stair walking.  She was unable to perform household chores such as laundry, cleaning, sweeping, or mopping.  Regarding the restriction of the spine, trunk, and neck, the examiner noted that the Veteran had pain and decreased range of motion of the neck-cervical spine and lumbar spine.  The Veteran was able to get out of bed, walk around, and dress and undress, attend to the wants of nature, feed herself, and bathe herself unassisted.  She was unable to keep clean or presentable unassisted.  The Veteran was mentally competent.  The examiner stated that the Veteran was incapable of protecting herself from the hazards of the environment due to difficulty walking and holding items.  The Veteran was able to walk 50 feet maximum by herself.  She was able to leave the home one or twice a week for doctor's visits or church.  The diagnosis was cervical spine (post surgery) arthritis and disc disease, lumbar spine, and neuropathy due to cervical spine disease.  The examiner certified that the Veteran required the daily personal health care service of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  

The VA aid and attendance examination report dated in November 2007 indicates that the Veteran reported having cervical disc disease/injury and residual right lower extremity weakness and right foot drop.  It was noted that she walked with a walker.  Regarding posture and appearance, the Veteran was well groomed, walked with a walker, and had a right-sided limp.  The examiner noted that the Veteran had the ability to feed herself, dress herself, and use the bathroom alone.  It was noted that she needed assistance with bathing due to restrictions of the upper extremities.  Regarding restrictions due to the lower extremities, the examiner stated that the Veteran had right lower extremity weakness and right foot drop; she drags her right foot with the walker.  She had full weightbearing on the left lower extremity.  Balance was maintained with the walker.  She had poor balance without assistance.  Regarding restriction of the spine, the examiner noted that she had decreased flexion and extension of the spine and decreased lateral range of motion of the neck.  Regarding what the Veteran did in a typical day, the examiner stated that the Veteran did not travel in a typical day and she was typically in bed or on the sofa during the day.  When she traveled, her mode of transport was paratransit.  She had 2/2 decreased mobility, fatigue, and pain.  The Veteran was able to walk for one block with her walker and without the assistance of another person.  She was not able to walk any distance without her walker.  She was able to transfer independently.  The Veteran stated that she only leaves the house for VA appointments.  The examiner stated that the Veteran required a walker for ambulation and she could walk one block with a walker.  The diagnoses were PTSD, chronic low back pain, chronic cervical neck pain, and depression.  The examiner, a medical doctor, certified that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  

The VA aid and attendance examination report dated in November 2011 indicates that the Veteran reported having chronic neck and back pain and residual right leg weakness and foot drop.  It was noted that nutrition was fair with intermittent poor access to food.  The examiner indicated that the disabilities that restrict the listed activities and functions were chronic neck and back pain, mental health problems not otherwise specified and headaches.  The examiner stated that the Veteran was able to feed herself but she was not able to prepare her own meals and she needed assistance in bathing and tending to other hygiene needs due to severe back pain that made bathing very difficult.  The Veteran was not legally blind and did not require nursing home care.  She required medication management.  She had the ability to manage her own financial affairs.  Regarding posture and general appearance, it was noted that it varied and on some visits the Veteran arrived with a walker but she usually ambulates with a cane and was well clothed.  Regarding the restrictions of each lower extremity with particular reference to the extent of limitation of motion, atrophy, and contractures or other interference, the Veteran had decreased balance and mild weakness but the majority of the lower extremity disability is secondary to pain also with right foot drop.  Regarding the restrictions of the spine, trunk, and neck, there was limited range of motion of the entire spine and trunk and neck secondary to the history of back surgery (1980's) and chronic pain.  The examiner noted that the Veteran reported an inability to travel beyond her apartment due to pain and balance problems.  It was noted that it was not completely clear how often the Veteran leaves her home.  The examiner stated that the Veteran required a cane for locomotion and the Veteran used a cane when out of the house.  

There is evidence of record which supports the finding that the Veteran meets the criteria for special monthly compensation for aid and attendance benefits and she requires the actual assistance of another due to an inability to perform household chores such as laundry, cleaning, sweeping, or mopping, and due to an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.  

The medical evidence shows that the regarding the restrictions of each lower extremity with particular reference to the extent of limitation of motion, atrophy, and contractures or other interference, the Veteran had decreased balance and mild weakness but the majority of the lower extremity disability was secondary to pain and the right foot drop.  Regarding the restrictions of the spine, trunk, and neck, there was limited range of motion of the entire spine and trunk secondary to the history of back surgery (1980's) and chronic pain.  The medical evidence shows that these restrictions are due to the service-connected severe lumbosacral spondylosis.  The evidence shows that the Veteran reported an inability to travel beyond her apartment due to pain and balance problems.  The Veteran required a cane for locomotion and the Veteran used a cane when out of the house.  There was lumbar back pain, right leg pain and sciatica; she had difficulty walking, bending, and stair walking.  There is medical evidence which establishes that the Veteran was incapable of protecting herself from the hazards of the environment due to difficulty walking and holding items.  The Veteran was able to walk 50 feet maximum by herself.  She was able to leave the home one or twice a week for doctor's visits or church.  

The examiners who conducted the VA aid and attendance examinations also noted that the Veteran was in need of aid and attendance of another due in part to the nonservice-connected neck disability which caused hand weakness, and inability to hold items, and clumsiness.  However, the examiners also noted that the Veteran was in need of aid and attendance due to the restrictions caused by the service-connected lumbar spine disability including the chronic pain, difficulty walking, and inability to walk without a cane and walker.  

There is medical evidence of record which supports the assessments of the VA examiners who performed the VA aid and attendance examinations.  A September 1999 VA neurologic examination report indicates that the Veteran continued to have fairly severe low back pain as well as pain in both legs and numbness on the tendon on the right lateral side.  There was slight wasting of the right leg.  Physical exam revealed that knee and ankle jerks were 1+ and equal.  There was some atrophy of the right thigh.  Straight leg raising pain was present at a few degrees hip flexion.  The diagnosis was severe post traumatic cervical, and lumbosacral spondylosis and root irritation, more marked on the right than the left, and cervical muscle tension headache poorly controlled.  VA treatment records dated from April 2004 to May 2007 document treatment for chronic back pain using multimodality medical therapy.  The VA treatment records indicate that The Veteran was prescribed OxyContin, Percocet, and lidocaine patches.  A July 2006 VA primary care treatment record notes that the new lidocaine patches seem to have helped with the chronic back pain.  In a February 2010 statement, a VA physician stated that the Veteran has been under her care at VA since December 2009.  The VA physician stated that the Veteran has diagnoses of PTSD, depression, and pain disorder with both medical and psychologic features.  The VA physician noted that the Veteran's pain disorder has worsened over the last two years, which has significantly impacted her mood, and the Veteran was now essentially homebound.  

A January 2013 VA spine examination report indicates that the diagnoses were lumbosacral spondylosis and mild diffuse lumbar disc bulging.  The Veteran reported that her pain was constant and unremitting; it is only slightly mitigated by opioids, ice, and rest.  The functional loss due to the service-connected lumbar spine disability consisted of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  The Veteran had guarding  or muscle spasm due to the lumbar spine disability and this resulted in abnormal gait.  The examination report indicates that there was radiculopathy in both lower extremities with involvement of the femoral nerve and sciatic nerve and the severity was severe.  It was noted that the Veteran used an assistive device for normal locomotion and she used a wheelchair (constant use) and a cane and walker (regular use).  It was noted that the Veteran used these assistive devices for the lumbosacral spondylosis.     

There is medical evidence which weighs against the claim for special monthly compensation due to aid and attendance.  An October 1999 VA spine examination report indicates that the diagnosis was history of chronic body pains including neck pains, low back pain and headaches.  The VA examiner indicated that the objective elements of the evaluation do not suggest significant lumbosacral spine pathology.  A January 2013 VA spine examination report indicates that the severe sciatica was not due to the service-connected lumbosacral spondylosis.  It noted that the Veteran was in a wheelchair and she was able to ambulate slow across the room using her cane.  A February 2016 VA spine examination report indicates that the Veteran continued to self report bilateral sciatica symptoms, however, MRI of the lumbosacral spine does not show L5 nerve impingement and patellar reflex and muscle strength was normal.  The VA examiner noted that the Veteran was in a wheelchair but she was able to ambulate slowly across the room using her cane.  A March 2016 VA aid and attendance examination report indicates that the VA examiner concluded after examination that the Veteran did not require regular assistance of another person in attending to ordinary activities of daily living; she did not require assistance of another in protecting herself from ordinary hazards of the daily environment; and she was not restricted to her home or immediate vicinity.  

For the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected lumbar spine disability necessitates regular aid and attendance prior to October 29, 2010 due to a requirement for the actual assistance of another due to an inability to perform household chores such as laundry, cleaning, sweeping, or mopping and due to an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.  As such, after affording the Veteran the benefit of the doubt and considering the evidence in the light most favorable to the Veteran, the Board concludes that the criteria for special monthly compensation due to aid and attendance are met prior to October 29, 2010 and the appeal is granted to that extent.  

The grant of special monthly compensation at the aid and attendance rate prior to October 29, 2010 renders the question of entitlement to special monthly compensation on account of being housebound moot as it is the greater benefit.  38 U.S.C.A. § 1114.


ORDER

Special monthly compensation based on the need for regular aid and attendance prior to October 29, 2010 is granted.     



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


